Citation Nr: 1507046	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-30 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two of her daughters


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1955.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In July 2013, the appellant testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the appellant's e-folder.  During the hearing, the appellant requested that the record be held open for 30 days to allow her to submit additional evidence.  See 38 C.F.R. § 20.709 (2014).  However, VA did not receive any such evidence.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant claims that medical treatment at the Des Moines VA Medical Center (VAMC) resulted in the death of the Veteran.  Although the appellant has been provided with two opinions concerning whether there was fault on the part of the VAMC that led to the death of the Veteran, review of the most recent examination in September 2012 indicates that the physician did not have a complete record upon which to base her opinion.  Specifically, she stated that she was unable to review the CPRS/CAPRI records.  Accordingly, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Insure that ALL of the Veteran's CPRS/CAPRI records have been associated with the e-folder and that they are accessible by the clinician prior to review of the file.

2.  Return the claims folder to the VA examiner who provided the September 2012 opinion to address the questions below.  If that examiner is unavailable, have another qualified clinician.

3.  Review all of the Veteran's Des Moines VAMC treatment records, including ALL CPRS/CAPRI RECORDS, THE MAY 2011 OPINION PROVIDED BY THE PREVIOUS EXAMINER, AND THE JULY 2013 TRANSCRIPT OF THE APPELLANT'S HEARING BEFORE THE BOARD.  Provide an opinion as to whether the Veteran's death, or the continuance or natural progress of the cause of his death, was (a) proximately (i.e., directly) caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault (including any failure to timely diagnose and properly treat the cause of death) on VA's part in furnishing medical care prior to his death in January 2009; and (b) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (c) proximately (i.e., directly) caused by an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered the event an ordinary risk of the treatment provided, or the risk was not the type that a reasonable health care provider would have disclosed prior to obtaining informed consent).

The examiner MUST provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner should specifically address the following:

* The May 2011 clinician indicated that the Veteran's metabolic acidosis was being treated through his respiratory system and IV fluids, while the September 2012 clinician concluded that he did not receive oracit via IV, as it is an oral medication.  Is there any indication that the withholding of the oracit caused or materially contributed to the Veteran's death?

 The examiner MUST review the July 2013 transcript of the appellant's hearing before the Board and MUST note that he/she took this testimony into consideration in formulating his/her opinion.
4.  Examine all evidence obtained and ENSURE THAT THE OPINION IS BOTH RESPONSIVE TO THE INQUIRY AND FULLY EXPLAINED. Then readjudicate the claim in accordance with VA appellate procedures.  If the benefit sought is not granted, the appellant and her representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the claim should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


